I agree to all that has been said in the opinion prepared for the court by my more learned colleague, Mr. Justice Grice, and do not think that I can add anything thereto, but would like to state in a few words what I consider the controlling factors governing this case.
The constitution by sections 2-3101 and 2-3102 of the Code, provides that the successors of superior-court judges shall be elected at the general election next preceding the expiration of their respective *Page 83 
four-year terms. An election held at the time thus prescribed to fill the office for the next ensuing four-year term is not affected by the provisions of the constitution (§ 2-3103 of the Code), which provides, not for the election or appointment of a judge for the next ensuing four-year term, but for the filling of a vacancy for the portion of the unexpired term occasioned by the death or resignation of the incumbent.
The provision of the constitution embodied in section 2-3103 of the Code relates by its terms to vacancies occasioned by death or resignation of the incumbent, and provides for an election of a successor for the unexpired term, with the proviso, however, that the Governor shall fill such vacancy by appointment until the first day of January after the general election held next after the expiration of thirty days from the time such vacancy occurs. This provision, relating to vacancies occurring less than thirty days from the date of the general election, might thus operate to extend the tenure of such appointee beyond the next ensuing first of January, that is, until such first of January as might come after a general election which has been held more than thirty days after the vacancy occurred, except that such appointed tenure could in no case extend over and beyond the period of the unexpired term to which this section solely relates and to which it in terms refers. The fact that, in order to avoid a hiatus in the office, any incumbent holds over until his successor qualifies does not operate to extend the tenure of an appointee over into the term of one who has been elected for the regular ensuing term at the time prescribed by the constitution for such regular election. For convenient reference and for the purpose of clarifying what has just been said, the provision of the constitution embodied in section 2-3103 of the Code is as follows: "The terms of the judges to be elected under the constitution, except to fill vacancies, shall begin on the first day of January after their elections. Every vacancy occasioned by death, resignation, or other causes shall be filled by appointments of the Governor until the first day of January after the general election held next after the expiration of thirty days from the time such vacancy occurs, at which election a successor for the unexpired term shall be elected." It will be seen that all contained in the second sentence with reference to "a successor for the unexpired term" merely provides a procedure for what is *Page 84 
expressly excepted in the first sentence by the words "except to fill vacancies," and has no other purpose or meaning. The framers of the constitution could have embodied the same thirty-day proviso with respect to the regular election held for the new full term where the incumbent dies or resigns as they in fact did with reference to an emergency election for the unexpired term. However, since the framers of the constitution failed to do so, its provision with respect to the holding of the regular election for such new full term must be given effect.